
	
		I
		111th CONGRESS
		2d Session
		H. R. 5770
		IN THE HOUSE OF REPRESENTATIVES
		
			July 19, 2010
			Mr. Young of Alaska
			 (for himself and Mr. Larsen of
			 Washington) introduced the following bill; which was referred to
			 the Committee on Transportation and
			 Infrastructure
		
		A BILL
		To ensure safe, secure, and reliable marine shipping in
		  the Arctic including the availability of aids to navigation, vessel escorts,
		  spill response capability, and maritime search and rescue in the Arctic, and
		  for other purposes.
	
	
		1.Short titleThis Act may be cited as the
			 Arctic Marine Shipping Assessment
			 Implementation Act of 2010.
		2.FindingsThe Congress finds and declares the
			 following:
			(1)The Arctic Ocean
			 and adjacent seas are becoming increasingly accessible to shipping, due to
			 thinning ice cover, technological improvements allowing greater efficiencies in
			 the operation of ice-breakers and ice-strengthened cargo and passenger vessels,
			 satellite support for navigation and real-time ice-charting, and growing demand
			 for Arctic tourism and natural resources.
			(2)It is in the interests of the United States
			 to work with the State of Alaska and our neighbors in the Arctic to ensure that
			 shipping in the Arctic Ocean and adjacent seas is safe for mariners, protective
			 of the natural environment, including the air, land, water, and wildlife of the
			 Arctic, and mindful of the needs of longstanding subsistence users of Arctic
			 resources.
			(3)It is further in the interests of the
			 United States to ensure that shipping in the Arctic Ocean and adjacent seas is
			 secure, and that United States sovereign and security interests, including the
			 rights of United States vessels to innocent passage through international
			 straits, are respected and protected, that access is provided throughout the
			 Arctic Ocean for legitimate research vessels of all nations, and that peaceful
			 relations are maintained in the Arctic.
			(4)It is further in
			 the interests of the United States to see that a system of international
			 cooperation is established to support reliable shipping, with methods for joint
			 investment in providing mariners aids to navigation, ports of refuge,
			 vessel-to-shore communication, hydrographic mapping, and search and rescue
			 capability.
			(5)For nearly 500
			 years, mariners and sea-faring nations have sought national and global benefits
			 from sea routes in the Arctic similar to those provided now by the Panama and
			 Suez canals, but as those benefits may finally be realized, expanded shipping
			 will present risks to residents of the Arctic, and coordinated shipping
			 regulations are needed to protect United States interests even from shipping
			 that may occur in the Arctic outside United States territorial waters.
			(6)Proven models for
			 international cooperation in management of regional waterways exist, including
			 United States joint administration of the St. Lawrence Seaway with Canada, and
			 existing cooperation between the Coast Guard and its Russian Federation
			 counterpart for fisheries enforcement in the Bering Sea and North Pacific
			 regions.
			(7)The United States
			 has continuing research, security, environmental, and commercial interests in
			 the Arctic that rely on the availability of icebreaker platforms of the Coast
			 Guard. The Polar Class icebreakers commissioned in the 1970s are in need of
			 replacement.
			(8)Sovereign
			 interests of the United States in the Arctic Ocean and Bering Sea regions may
			 grow with submission of a United States claim for an extended continental
			 shelf.
			(9)Building new
			 icebreakers, mustering international plans for aids to navigation and other
			 facilities, and establishing coordinated shipping regulations and oil spill
			 prevention and response capability through international cooperation, including
			 the approval of the International Maritime Organization, requires long lead
			 times. Beginning those efforts now, with the completion of an Arctic Marine
			 Shipping Assessment by the eight-nation Arctic Council, is essential to protect
			 United States interests given the extensive current use of the Arctic Ocean and
			 adjacent seas by vessels of many nations.
			3.Arctic marine shipping
			 assessment implementation
			(a)PurposeThe
			 purpose of this section is to ensure safe and secure maritime shipping in the
			 Arctic including the availability of aids to navigation, vessel escorts, spill
			 response capability, and maritime search and rescue in the Arctic.
			(b)International
			 maritime organization agreementsTo carry out the purpose of this section,
			 the Secretary of the department in which the Coast Guard is operating is
			 encouraged to enter into negotiations through the International Maritime
			 Organization to conclude and execute agreements to promote coordinated action
			 among the United States, Russia, Canada, Iceland, Norway, and Denmark and other
			 seafaring and Arctic nations to ensure, in the Arctic—
				(1)placement and
			 maintenance of aids to navigation;
				(2)appropriate marine safety, tug, and salvage
			 capabilities;
				(3)oil spill
			 prevention and response capability;
				(4)maritime domain
			 awareness, including long-range vessel tracking; and
				(5)search and
			 rescue.
				(c)Coordination by
			 Committee on the Maritime Transportation SystemThe Committee on
			 the Maritime Transportation System established under a directive of the
			 President in the Ocean Action Plan, issued December 17, 2004, shall coordinate
			 the establishment of domestic transportation policies in the Arctic necessary
			 to carry out the purpose of this section.
			(d)Agreements and
			 contractsThe Secretary of the department in which the Coast
			 Guard is operating may, subject to the availability of appropriations, enter
			 into cooperative agreements, contracts, or other agreements with, or make
			 grants to individuals and governments to carry out the purpose of this section
			 or any agreements established under subsection (b).
			(e)IcebreakingThe Secretary of the department in which
			 the Coast Guard is operating shall promote safe maritime navigation by means of
			 icebreaking where needed to carry out the purposes of this section.
			(f)Demonstration
			 projectsThe Secretary of
			 Transportation may enter into cooperative agreements, contracts, or other
			 agreements with, or make grants to—
				(1)individuals to
			 conduct demonstration projects to reduce emissions (including black carbon and
			 other emissions that could contribute to climate change) or discharges from
			 vessels operating in the Arctic; and
				(2)maritime training institutions to train
			 mariners for ice navigation (including navigation in broken ice conditions) and
			 Arctic operations, including the prevention of discharges.
				(g)Authorization of
			 appropriationsThere are authorized to be appropriated—
				(1)to the Secretary
			 of the department in which the Coast Guard is operating—
					(A)$5,000,000 for
			 each of fiscal years 2011 through 2015 for seasonal operations in the Arctic;
			 and
					(B)$10,000,000 for
			 each of fiscal years 2012 through 2015 to carry out agreements established
			 under subsection (d); and
					(2)to the Secretary
			 of Transportation $5,000,000 for each of fiscal years 2011 through 2015 to
			 conduct demonstration projects under subsection (f).
				(h)Icebreakers
				(1)AnalysesNot
			 later than 90 days after the date of enactment of this Act or the date of
			 completion of the ongoing High Latitude Study to assess Arctic polar
			 ice-breaking mission requirements, whichever occurs later, the Commandant of
			 the Coast Guard shall—
					(A)conduct a
			 comparative cost-benefit analysis of—
						(i)extending the service life of the existing
			 fleet of icebreakers for operation by the Coast Guard,
						(ii)constructing new
			 icebreakers for operation by the Coast Guard, and
						(iii)any combination of the activities described
			 in clauses (i) and (ii) that is necessary for the Coast Guard to carry out the
			 Federal icebreaking missions of the United States; and
						(B)conduct an analysis of the impact on
			 mission capacity and the ability of the United States to maintain a presence in
			 the Arctic regions through the year 2020 if recapitalization of the icebreaker
			 fleet, either by constructing new icebreakers or extending the service life of
			 the existing fleet of icebreakers, is not fully funded.
					(2)Reports to
			 Congress
					(A)Not later than 90
			 days after the date of enactment of this Act or the date of completion of the
			 ongoing High Latitude Study to assess Arctic ice-breaking mission requirements,
			 whichever occurs later, the Commandant of the Coast Guard shall submit a report
			 containing the results of the study, together with recommendations the
			 Commandant deems appropriate under section 93(a)(24) of title 14, United States
			 Code, to the Senate Committee on Commerce, Science, and Transportation and the
			 House of Representatives Committee on Transportation and Infrastructure.
					(B)Not later than 1
			 year after the date of enactment of this Act, the Commandant shall submit
			 reports containing the results of the analyses required under subparagraphs (A)
			 and (B) of paragraph (1), together with recommendations the Commandant deems
			 appropriate under section 93(a)(24) of title 14, United States Code, to the
			 Senate Committee on Commerce, Science, and Transportation and the House of
			 Representatives Committee on Transportation and Infrastructure.
					4.Assessment of needs
			 for additional Coast Guard presence in high latitude regionsWithin 270 days after the date of enactment
			 of this Act, the Secretary of the department in which the Coast Guard is
			 operating shall submit a report to the Committee on Commerce, Science, and
			 Transportation of the Senate and the Committee on Transportation and
			 Infrastructure of the House of Representatives assessing the need for
			 additional Coast Guard prevention and response capability in the high latitude
			 regions. The assessment shall address needs for all Coast Guard mission areas,
			 including search and rescue, marine pollution response and prevention,
			 fisheries enforcement, and maritime commerce. The Secretary shall include in
			 the report—
			(1)an assessment of
			 the high latitude operating capabilities of all current Coast Guard assets,
			 including assets acquired under the Deepwater program;
			(2)an assessment of
			 projected needs for Coast Guard forward operating bases in the high latitude
			 regions;
			(3)an assessment of
			 shore infrastructure, personnel, logistics, communications, and resources
			 requirements to support Coast Guard forward operating bases in the high
			 latitude regions;
			(4)an assessment of the need for high latitude
			 icebreaking capability and the capability of the current high latitude
			 icebreaking assets of the Coast Guard, including—
				(A)whether the Coast
			 Guard’s high latitude icebreaking fleet is meeting current mission performance
			 goals;
				(B)whether the fleet
			 is capable of meeting projected mission performance goals; and
				(C)an assessment of
			 the material condition, safety, and working conditions aboard high latitude
			 icebreaking assets, including the effect of those conditions on mission
			 performance;
				(5)a
			 detailed estimate of acquisition costs for each of the assets (including shore
			 infrastructure) necessary for additional prevention and response capability in
			 high latitude regions for all Coast Guard mission areas, and an estimate of
			 operations and maintenance costs for such assets for the initial 10-year period
			 of operations; and
			(6)detailed cost estimates (including
			 operating and maintenance for a period of 10 years) for high latitude
			 icebreaking capability to ensure current and projected future mission
			 performance goals are met, including estimates of the costs to—
				(A)renovate and
			 modernize the Coast Guard’s existing high latitude icebreaking fleet;
			 and
				(B)replace the Coast
			 Guard’s existing high latitude icebreaking fleet.
				5.Arctic
			 definitionIn this Act the
			 term Arctic has the same meaning as in section 112 of the Arctic
			 Research and Policy Act of 1984 (15 U.S.C. 4111).
		
